Case: 20-30326     Document: 00515637970         Page: 1     Date Filed: 11/13/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  November 13, 2020
                                  No. 20-30326                       Lyle W. Cayce
                                                                          Clerk

   In Re: Chinese-Manufactured Drywall Products
   Liability Litigation
   __________________________

   Peggy Powell,

                                                           Plaintiff—Appellant,

                                       versus

   Knauf Gips KG; Knauf Plasterboard Tianjin Company,
   Limited,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Eastern District of Louisiana
                           USDC No. 2:09-MD-2047
                           USDC No. 2:20-CV-1436


   Before Davis, Stewart, and Dennis, Circuit Judges.
   W. Eugene Davis, Circuit Judge:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30326      Document: 00515637970          Page: 2    Date Filed: 11/13/2020




                                    No. 20-30326


          Plaintiff-Appellant Peggy Powell appeals the district court’s summary
   judgment in favor of Defendants-Appellees dismissing her claim for damages
   due to defective Chinese drywall. Powell’s individual claim was initially filed
   as a part of a purported class action in the Chinese Drywall MDL, but the
   district court subsequently denied class certification and the class allegations
   were dismissed, leaving only individual claims to be pursued by individual
   plaintiffs. Following the close of discovery, Defendants-Appellees filed a
   motion for summary judgment on the grounds that Powell’s claim was time-
   barred by Mississippi’s statute of limitations. The district court granted
   Defendants-Appellees’ motion and Powell now appeals.
          Powell’s claim arises from repairs to her home in Pass Christian,
   Mississippi, completed in 2006, involving the installation of defective
   Chinese-made drywall, manufactured by Defendants-Appellees. When
   Powell attempted to sell her home in 2014, she was made aware that the
   property contained defective Chinese drywall. Although Powell maintains
   she did not learn the identity of the manufacturer of the drywall until 2018,
   she admitted in her deposition that she was aware in 2014 that her home
   contained the defective drywall. Powell further testified that after learning in
   2014 of the defective drywall, she researched the issue but was unable to
   identify the manufacturer and took no further action to determine the
   manufacturer’s identity. Instead, Powell decided to just “deal with it later.”
   Despite knowing in 2014 of the presence of the defective Chinese drywall in
   her home, Powell waited until 2018 to file suit against Defendants-Appellees,
   asserting that it was not until 2018 that she learned the identity of the
   manufacturer of the defective drywall.
          Powell argues that the district court erred in granting Defendants-
   Appellees’ motion for summary judgment because: (1) Powell discovered the
   identity of the manufacturer of the defective Chinese drywall in her home in
   2018, so that is when her cause of action accrued; and (2) Defendants-



                                          2
Case: 20-30326      Document: 00515637970           Page: 3     Date Filed: 11/13/2020




                                     No. 20-30326


   Appellees’ post-sale failure to warn and fraudulent concealment of the
   defective Chinese drywall should have equitably tolled the statute of
   limitations.
          We review a district court’s grant of summary judgment de novo,
   applying the same legal standard as the district court. Volvo Fin. Servs. v.
   Williamson, 910 F.3d 208, 211 (5th Cir. 2018). Summary judgment is
   warranted when the moving party “show[s] that there is no genuine issue as
   to any material fact and that the moving party is entitled to a judgment as a
   matter of law.” Id. (quoting FED. R. CIV. P. 56(c)).
          A. Statute of Limitations
          Pursuant to Mississippi law, “[a]ll actions for which no other period
   of limitation is prescribed shall be commenced within three (3) years next
   after the cause of such action accrued, and not after.” Miss. Code. Ann. § 15-
   1-49(1). “In actions for which no other period of limitation is prescribed and
   which involve latent injury or disease, the cause of action does not accrue
   until the plaintiff has discovered, or by reasonable diligence should have
   discovered, the injury.” Id. at § 15-1-49(2). “[C]auses of action accrue ‘upon
   discovery of the injury, not discovery of the injury and its cause.’” Ridgway Lane
   & Assocs., Inc. v. Watson, 189 So. 3d 626, 629 (Miss. 2016) (quoting Angle v.
   Koppers, Inc., 42 So. 3d 1, 5 (Miss. 2010)). “Knowledge of the cause of the
   injury is irrelevant to the analysis; rather, the inquiry is when the plaintiff
   knew or should have known of an injury.” F & S Sand, Inc. v. Stringfellow,
   265 So. 3d 170, 174 (Miss. 2019) (quoting Lincoln Elec. Co. v. McLemore, 54
   So. 3d 833, 838 (Miss. 2010)).
          In this case, Powell stated in her deposition that she was made aware
   in 2014 of the defective Chinese drywall in her home. Therefore, the district
   court correctly concluded that the cause of action accrued in 2014, when “the
   plaintiff [] discovered . . . the injury.” Miss. Code. Ann. § 15-1-49(2). Powell




                                           3
Case: 20-30326       Document: 00515637970           Page: 4    Date Filed: 11/13/2020




                                      No. 20-30326


   was therefore time-barred from bringing her suit in 2018 because more than
   three years had passed since the cause of action accrued. See id. at § 15-1-
   49(1).
            B. Equitable Tolling
            Mississippi law does not recognize a post-sale duty to warn. See Austin
   v. Will-Burt Co., 361 F.3d 862, 870 (5th Cir. 2004). Pursuant to Mississippi
   law, the manufacturer of a defective product may be found liable for a failure
   to warn about the defect only if a plaintiff demonstrates, by a preponderance
   of the evidence, that the manufacturer “knew or in light of reasonably
   available knowledge should have known about the danger that caused the
   damage for which recovery is sought.” Miss. Code. Ann. § 11-1-63. In other
   words, liability attaches when a manufacturer fails to warn of risks known at
   the time of sale. See Austin, 361 F.3d at 870. Even if a post-sale duty to warn
   applied, this Court has previously stated that “equitable tolling applies only
   in ‘rare and exceptional circumstances.’” Harris v. Boyd Tunica, Inc., 628
   F.3d 237, 239 (5th Cir. 2010) (quoting Teemac v. Henderson, 298 F.3d 452,
   456 (5th Cir. 2002)). “Courts have typically extended equitable tolling where
   ‘the claimant has actively pursued his judicial remedies by filing a defective
   pleading during the statutory period, or where complainant has been induced
   or tricked by his adversary’s misconduct into allowing the filing deadline to
   pass.’” Id. (quoting Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96 & nn.
   3–4 (1990)).
            Moreover, regarding fraudulent concealment, the Mississippi Code
   states that:
            If a person liable to any personal action shall fraudulently conceal the
            cause of action from the knowledge of the person entitled thereto, the
            cause of action shall be deemed to have first accrued at, and not before,
            the time at which such fraud shall be, or with reasonable diligence
            might have been, first known or discovered.




                                            4
Case: 20-30326          Document: 00515637970                 Page: 5       Date Filed: 11/13/2020




                                            No. 20-30326


   Miss. Code. Ann. § 15-1-67. Consequently, to establish fraudulent
   concealment, a plaintiff must show that “(1) some affirmative act by the
   defendant was designed to prevent, and did prevent, discovery of the claim
   and (2) despite the plaintiff’s due diligence, he could not have discovered the
   claim.” Walker v. Epps, 550 F.3d 407, 416 (5th Cir. 2008) (citing Andrus v.
   Ellis, 887 So. 2d 175, 181 (Miss. 2004)).
           In the instant case, Powell’s claim against Defendants-Appellees was
   brought in Mississippi, which does not recognize a post-sale duty to warn.
   Even if Defendants-Appellees had a post-sale duty to warn, Powell does not
   show how Defendants-Appellees’ failure to warn impacted her ability to
   bring a lawsuit entitling her to equitable tolling. Powell herself admitted in
   her deposition that she was aware of the presence of the defective Chinese
   drywall in her home as early as 2014. She does not assert that Defendants-
   Appellees’ actions or omissions prevented her from bringing suit within the
   three-year statute of limitations period.
            Similarly, even if Defendants-Appellees had fraudulently concealed
   the presence of the defective Chinese drywall, Powell was made aware in
   2014 of the defective drywall in her home. Pursuant to the Mississippi Code,
   Powell’s cause of action would first accrue when Defendants-Appellees’
   alleged fraud was, “or with reasonable diligence might have been, first known
   or discovered.” § 15-1-67. According to her own deposition testimony,
   Powell first knew or discovered the presence of defective Chinese drywall in
   her home in 2014, which is when her cause of action first accrued. Therefore,
   the district court did not err in denying an equitable tolling of the statute of
   limitations on Powell’s claim. 1


           1
              Powell also attempts to raise an argument about Defendants-Appellees’ alleged failure to
   report the sale of their drywall to the Consumer Product Safety Commission (“CPSC”) and failure
   to recall their product pursuant to the Consumer Product Safety Act, 15 U.S.C. § 2051, et seq.
   (“CPSA”). However, Powell raises this argument for the first time on appeal. This Court has made




                                                   5
Case: 20-30326          Document: 00515637970                  Page: 6        Date Filed: 11/13/2020




                                              No. 20-30326


            Accordingly, we AFFIRM the district court.




   clear that a “[f]ailure to raise an argument before the district court waives that argument.” Fruge v.
   Amerisure Mut. Ins. Co., 663 F.3d 743, 747 (5th Cir. 2011). Therefore, we do not consider this
   argument on appeal.




                                                     6